DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-13, 15-16 and 18-20 are pending.
Claims 1, 4-5, 8, 11-12, and 15 are amended.
Claims 14 and 17 are canceled.
Response to Arguments
Applicant’s arguments, see page 7, filed 07/13/2022, with respect to the specification objections have been fully considered and are persuasive. The title objection has been withdrawn per applicant’s amendment to the title.
Applicant’s arguments, see page 7, filed 07/13/2022, with respect to the double patenting rejection have been fully considered and are persuasive. The double patenting rejection has been withdrawn per applicant’s amendments to the claims.
Applicant’s arguments, see page 7, filed 07/13/2022, with respect to the respective 102 and 103 rejections have been fully considered and are persuasive. The respective 102 and 103 rejections have been withdrawn per applicant’s amendments to the claims.
Allowable Subject Matter
Claims 1-13, 15-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Furey et al US8302496 (hereinafter “Furey”) discloses a universal fitting for in-line fluid measurement in a process application. The fitting including an inlet and outlet port. The fitting also having a body with a fluid flow passage providing fluid communication between the ports. A sensor housing is provided that extends outwardly away from a wall of the body, wherein the housing is sized to receive a sensor assembly, which assembly measures at least one characteristic of the fluid. A base of each housing integrally formed with the wall and including a sensor seat for receiving a portion of the sensor assembly. A probe aperture receives a probe portion of the sensor assembly, each housing having the probe aperture disposed in the wall and extending from the fluid passage through its respective sensor seat. A filtering assembly being disposed between the inlet and outlet ports. (Fig 1-12, Col 2 line 66 – Col 7 line 61)
However, Furey fails to disclose the sensor having an elongate body defining a shank, the elongated body terminating at one end thereof in a sensing portion; an insert disposed on the elongate body of the sensor, the insert configured to accept a shank of the sensor; and a housing defining an interior portion configured to encapsulate the segment of conduit, the sensor mount, and the elongate body of the sensor.
Muench et al US20130305839 (hereinafter “Muench”) discloses  a device for the contactless flow measurement of fluids in flexible tubes. (Fig 1-6, Paragraph 0036-0038)
However, Muench fails to disclose the sensor having an elongate body defining a shank, the elongated body terminating at one end thereof in a sensing portion; an insert disposed on the elongate body of the sensor, the insert configured to accept a shank of the sensor; and a housing defining an interior portion configured to encapsulate the segment of conduit, the sensor mount, and the elongate body of the sensor.
Prior arts such as Furey and Muench made available do not teach, or fairly suggest, the sensor having an elongate body defining a shank, the elongated body terminating at one end thereof in a sensing portion; an insert disposed on the elongate body of the sensor, the insert configured to accept a shank of the sensor; and a housing defining an interior portion configured to encapsulate the segment of conduit, the sensor mount, and the elongate body of the sensor.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-13, 15-16 and 18-20 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855